DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer was filed and approved on 06/06/2022. Therefore claims 1-34 are allowed.

Allowable Subject Matter

The following is an examiner’s statement of reasons for allowance:
The prior art of record do not teach or suggest … (a) generate, with a cryptographic computer system, an encapsulated cryptographic token associated with multiple digital signatures by: providing: a private key and a public key of an originator, wherein the private key and the public key of the originator are cryptographically associated such that data encrypted with the public key of the originator can be decrypted with the private key of the originator and data signed with the private key of the originator can be validated with the public key of the originator; providing a private key and a public key of a first propagatee, wherein the private key and the public key of the first propagatee are cryptographically associated such that data encrypted with the public key of the first propagatee can be decrypted with the private key of the first propagatee and data signed with the private key of the first propagatee can be validated with the public key of the first propagatee; generating a first cryptographic token by digitally signing the combination of: (1) credential data of the originator and (2) identity data of the first propagatee with the cryptographic computer system using the private key of the originator, wherein the first cryptographic token is tagged with the public key of the originator; generating a second cryptographic token that encapsulates the first cryptographic token by digitally signing the combination of: (1) the first cryptographic token and (2) identity data of a second propagatee with the cryptographic computer system using the private key of the first propagatee, wherein the second cryptographic token is tagged with the public key of the first propagatee; (b) validate authenticity of an entity attempting to use the credential data of the originator with the second cryptographic token by: receiving identity data of the entity attempting to use the second cryptographic token; validating, with the cryptographic computer system, whether the first propagatee signed the second cryptographic token using the public key of the first propagatee; validating, with the cryptographic computer system, the identity data of the entity attempting to use the second cryptographic token by comparing the identity data of the entity attempting to use the second cryptographic token with the identity of the second propagatee in the second cryptographic token to determine whether there is a match; validating, with the cryptographic computer system, whether the originator signed the first cryptographic token encapsulated in the second cryptographic token using the public key of the originator; validating, with the cryptographic computer system, the identity data of the first propagatee by comparing the public key of the first propagatee with the identity of the first propagatee in the first cryptographic token to determine whether there is a match; responsive to validating authenticity of the entity attempting to use the credentials of the originator with the second cryptographic token, allowing usage of credential data of the originator; and responsive to determining the entity attempting to use the credentials of the originator with the second cryptographic token is not authentic, denying usage of the credential data of the originator…in combination and relationship with the rest of claim as being claimed in claim 1.
Therefore, claims 2-30 are allowable as being dependent upon independent claim 1.



The prior art of record do not teach or suggest … (a) receive a fund transfer request from an entity attempting to transfer funds, the fund transfer request comprising: (1) identity data of the entity attempting to transfer funds; (2) an encapsulated cryptographic token; (3) a proposed source account from which funds are to be removed; and (4) a proposed destination account to which funds are to be transferred, wherein the encapsulated cryptographic token comprises: (1) a first level cryptographic token comprising the combination of: (a) identifying data of an authorized source financial account of a first entity; (b) identity data of the first entity; and (c) identity data of a financial institution that administers the first entity’s authorized source financial account digitally signed with a private key associated with the financial institution, wherein the first level cryptographic token is tagged with a public key associated with the financial institution; (2) a second level cryptographic token comprising the combination of: (a) the first level cryptographic token; (b) identity data of a second entity; (c) identity data of an authorized destination financial account digitally signed with a private key associated with the first entity, wherein the second level cryptographic token is tagged with a public key associated with the first entity; and (b) validate authenticity of the fund transfer request by: (1) validating whether the first entity signed the second level cryptographic token using the public key of the first entity; (2) validating the identity data of the entity attempting to transfer funds by comparing the identity data of the entity attempting to transfer funds with the identity data of the second entity in the second level cryptographic token to verify there is a match; (3) validating the proposed destination account by comparing the identity data of the authorized destination account in the second level cryptographic token with the proposed destination account to verify there is a match; (4) validating whether the financial institution signed the first level cryptographic token using the public key of the financial institution; (5) validating the identity data of the first entity by comparing the public key of the first entity with the identity data of the first entity in the first level cryptographic token to verify there is a match; and (6) validating the proposed source account by comparing the identity data of the authorized source account in the first level cryptographic token with the proposed source account to verify there is a match; (c) responsive to validating authenticity of the fund transfer request in each of the validating steps (1)-(6), forward the electronic fund transfer request to the financial institution to transfer funds from the authorized source account to the authorized destination account; and (d) responsive to failing one or more of the validating steps (1)-(6), deny the fund transfer request…in combination and relationship with the rest of claim as being claimed in claim 31.
Therefore, claims 32-34 are allowable as being dependent upon independent claim 31.

Any comments considered necessary by applicant must be submitted no later than the

payment of the issue fee and, to avoid processing delays, should preferably 

accompany the issue fee. Such submissions should be clearly labeled "Comments on 

Statement of Reasons for Allowance.”


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see PTO-form 892).
The following Patents and Papers are cited to further show the state of the art at the time of Applicant’s invention with respect to generating and validating a cryptographic token that encapsulates multiple digital signatures to increase security.


Kao et al (Pub. No. US 2007/0162958); “Method and System for Secure Authentication in a Wireless Network”;
-Teaches the client device receives the multiple time digital signature of the network device, and the multiple time digital signature is authenticated…see par. 41.


Saxena et al (Pat. No. US 8590028); “Content Licensing and Conditional Access Using a Mobile Device”;
-Teaches a unique registration kit number and software application to be installed on the user’s mobile device as well as a key for that software application…see col. 4 lines 39-50.





Any inquiry concerning this communication or earlier communications from the examiner should be directed to GHAZAL B SHEHNI whose telephone number is (571)270-7479. The examiner can normally be reached Mon-Fri 9am-5pm PCT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Chea can be reached on 5712723951. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GHAZAL B SHEHNI/Primary Examiner, Art Unit 2499